Case 1-20-O10¢9-JMM Doc 240-/ Filed Ol/zo/zt

Alla Kachan, Esq.

Law Offices of Alla Kachan, P.C.
3099 Coney Island Avenue, 3rd Floor
Brooklyn, NY 11235

Tel.: (718) 513-3145

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

 

entered Ol/co/2l O9'4 (709

---- x
In re: Chapter 7
Vladimir Binkevich, Case No.: 1-19-43558-cec
Debtor.
none ~—-X
Viktor Gubenko
Plaintiff,
-against- Ady. Pro. No. 1-20-01025-cec
Vladimir Binkevich
Defendant
---- aoe x
MEMORANDUM OF LAW

IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

Vladimir Binkevich, the Debtor and Defendant in the above-captioned bankruptcy case

(the “Bankruptcy Case”), by and through undersigned counsel, respectfully submits this

memorandum in support of his motion for summary judgment (the “Motion”) against pursuant to

Rule 56 of the Federal Rules of Civil Procedure, made applicable to this Adversary Proceeding by

Rule 7056 of the Federal Rule of Bankruptcy Procedure. In support of the Motion, the Defendant

respectfully states as follows:

RELEVANT FACTS AND PROCEDURAL BACKGROUND

1. On June 7, 2019 (the “Petition Date”), the Debtors filed a voluntary petition for relief under

Chapter 7 of the Bankruptcy Code, with the United States Bankruptcy Court for the Eastern District
Case 1-20-O10¢9-JmM Doc 20-/ Filed Ol/zo/zZl entered OliZoizi O9'4 £709

of New York. Case number 1-19-43558-cec.

2. The Meeting of Creditors pursuant § 341 was scheduled and held on July 10, 2019.

3. On November 4, 2019 the examination of Vladimir Binkevich pursuant to Rule 2004 of
the Bankruptcy Rules was conducted by the Law Office of Rachel 8. Blumenfeld PLLC.

4. On March 6, 2020, the Plaintiff filed an Adversary Proceeding Complaint for denial of
Plaintiffs Discharge. The Plaintiff demands that the Court enter judgment denying the
Defendant’s discharge under 11 U.S.C. § 727 (a)(4) and 727 (a)(5).

5. On April 9, 2020, the Defendant/Debtor filed a motion to dismiss adversary case in lieu
Answer.

6. On June 4, 2020, the Answer to adversary complaint for denial of discharge was filed by
the Defendant.

7. On July 10, 2020 the examination of Vladimir Binkevich pursuant to Rule 2004 of the
Bankruptcy Rules was conducted by the US Trustee Reema Lateef.

ARGUMENTS

Summary judgment is appropriate when “the pleadings, the discovery and disclosure
materials on file, and any affidavits show that there is no genuine issue as to any material fact and
that the movant is entitled to judgment as a matter of law.” Fed.R.Ciy.P. 56(a).

In ruling upon a summary judgment motion, the Court’s job is not to resolve disputed issues
of fact, but to determine whether a genuine issue of fact exists. See Celotex Corp. v. Catrett, 477
U.S. 317, 330, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).

“The nonmoving party must show that there is more than a metaphysical doubt regarding
a material fact and may not rely solely on self-serving conclusory statements.” Rosenman & Colin

LLP v. Jarrell (In re Jarrell), 251 B.R. 448, 450-51 (Bankr. S.D.N.Y, 2000) (citations omitted).
Case 1-20-O10¢9-JmM Doc 20-/ Filed Ol/zo/zZl entered OliZoizi O9'4 £709

11 U.S.C. §727

Under § 721(a)(4)(A), the court may deny a debtor a discharge if “the debtor knowingly
and fraudulently, in or in connection with the case ... made a false oath or account.” 11 U.S.C. §
727(a)(4)(A). To deny a debtor a discharge under § 727(a)(4)(A), the plaintiff must establish that:
(1) the debtor made a statement under oath; (2) the statement was false; (3) the debtor knew that
the statement was false; (4) the debtor made the statement with intent to deceive; and (5) the
statement related materially to the bankruptcy case. In re Virovlyanskiy, 485 B.R. 268, 272 (Bankr.
E.D.N.Y. 2013) (citing Dubrowsky vy. Estate of Perlbinder (In re Dubrowsky), 244 B.R. 560, 572
(E.D.N.Y. 2000)). The burden is on the plaintiff to prove each element by a preponderance of the
evidence. In re Pongvitayapanu, 487 B.R. 130, 139 (Bankr. E.D.N.Y. 2013). Once a plaintiff

produces evidence of a false statement, the burden shifts to the debtor to produce a “credible

 

explanation.” In re Shah, 388 B.R. 23, 37 (Bankr. S.D.N.Y. 2008); Casa Invs. Co. v. Brenes (In re
Brenes), 261 B.R. 322, 334 (Bankr. D. Conn. 2001).

Section 727(a)(5) provides that a discharge will be denied if “the debtor has failed
to explain satisfactorily, before determination of denial of discharge under this paragraph, any loss
of assets or deficiency of assets to meet the debtor’s liabilities.” This statutory provision is
designed to deny a discharge to a debtor if the plaintiff can establish that there has been a loss or
deficiency of an asset, and if so, that the debtor has failed to plausibly explain the reason for that
loss. See Krohn v. Cromer, (In re Cromer), 214 B.R. 86, 95 (Bankr. E.D.N.Y. 1997).

Itis well settled that denial of a discharge is “an extreme penalty for wrongdoing,”
and therefore, § 727 “must be construed strictly against those who object to the debtor’s discharge

and ‘liberally in favor of the bankrupt.’” State Bank of India v. Chalasani (In re Chalasani), 92

 
Case 1-20-O10¢9-JmM Doc 20-/ Filed Ol/zo/zZl entered OliZoizi O9'4 £709

F.3d 1300, 1310(2d Cir. 1996) (quoting Bank of Pa. v. Adlman (In re Adlman), 541 F.2d 999,
1003 (2d Cir. 1976)).

In the instant case, the Debtor fully disclosed information regarding his financial
affairs, particularly with regard to his marital status and living arrangement. In the Official Form
122A-1 of the Debtor’s Petition, the Debtor disclosed that he and his spouse were and continue to
be, legally separated, as at the time of the Chapter 7 bankruptcy filing, they maintained separate
accounts, separate households and filed separate Income Tax returns.

In the Instructions for Official Bankruptcy Form 6I: in the line titled Your Income
(Schedule J), it is stated that if you are separated and your spouse is not filing with you, do not
include information about your spouse.

Further, under 11 U.S.C. § 707(b)(2)(A) a debtor does not need to include their
non-filing spouse’s income on the Means Test if the debtor declares under penalty of perjury that
they are legally separated from their spouse or they are living apart.

Therefore, the Debtor has completed the Petition in accordance to the Bankruptcy
rules and procedure, and truthfully affirmed that the information contained in his petition is true
and complete to the best of his knowledge.

Furthermore, In re Montalto it is stated that “Under §§ 707(b)(2)(A) and 101(10A),
the income of a non-filing spouse which is regularly contributed to household expenses of the
debtor or the debtor’s dependents must be included in a debtor’s disposable income analysis. A
debtor does not need to include their non-filing spouse’s income on the Means Test if the debtor
declares under penalty of perjury that they are legally separated from their spouse or they are living

apart.” In re Mantalto, 537 B.R. 147 (Bankr. E.D.N.Y. 2015).
Case 1-20-O10¢9-JmM Doc 20-/ Filed Ol/zo/zZl entered OliZoizi O9'4 £709

Under the facts at hand, the Debtor and his non-filing spouse are legally separated.
Despite the fact that they are still married, they live on separate floors of a two-story apartment,
they maintain separate accounts, separate households and file separate Income Tax Returns and
more so, upon information and belief, the non-filing spouse does not contribute to household
expenses of the Debtor. The debtor and his estranged wife speak only when necessary, and do not
have knowledge of each other’s income or personal expenses.

Additionally, “the essential thing is not separate roofs, but separated lives — that
the parties so live, whether under one roof or two, as to abandon with apparent permanency of
intention, the relation of husband and wife in all but the most technical legal sense.” Hurd y. Hurd,
86 U.S.App.D.C. 62, 179 F.2d 68 (D.C. Cir.1949),

Moreover, at the scheduled 341 meeting and the 2004 examination, conducted by
the Plaintiff's attorney, the Debtor declared that he is separated from his wife since 2017, and that
they pay household and other expenses separately. No additional documents or information
regarding the Debtor’s separation were requested by any Party after the 341 meeting and 2004
examination. An original separation agreement executed by the Debtor and his wife on April 7,
2017 and as well as an Amendment to it dated July 5, 2019 have been submitted to the US Trustee’s
office upon request. No other additional documentation, clarification or further explanation
regarding the Debtor’s separation were requested by any party, after the 341 meeting and the two
subsequent 2004 examinations.

Further, in the previously filed Bankruptcy case in 2017 (case Number 1-17-42905-
cec), the non-filing Debtor’s spouse was listed in the Schedule I, as at that time they still had some
joint expenses, despite the fact that the separation agreement was already executed between the

Debtor and his spouse. Since that time the Defendant’s financial affairs have changed, and the
Case 1-20-O10¢9-JmM Doc 20-/ Filed Ol/zo/zZl entered OliZoizi O9'4 £709

Defendant duly disclosed it in the Chapter 7 petition filed on June 7, 2019, and in his sworn
testimony at the meeting of creditors.

Base of the foregoing, Plaintiff has been properly informed about the separation
and living arrangement of the Defendant and had enough time and ample opportunity to obtain the
separation agreements and to challenge the validity thereof.

Furthermore, the Plaintiff has had ample opportunity to challenge the fidelity and
accuracy of the Debtor’s testimony with the regard to the separation both after 314 meeting and
2004 examination and has not done so to date. Furthermore, the plaintiff is not challenging the
authenticity of the separation agreement or truthfulness of the Debtor’s testimony in the complaint.
On the contrary, they simply choose to overlook the fact that this information was both disclosed
in testimony and provided documentarily and was never questioned by the Plaintiff. In fact the
Plaintiff's only argument is that the Debtor’s testimony is inconsistent. That claim alone as
inaccurate as it is under the facts presented by the history of the case, and simply fails to rise to
the standard established by 11 U.S.C. § 727(a)(4)(A) and 11 U.S.C. § 727(a)(5) to warrant non
dischargeable.

Additionally, the Debtor has settled his bankruptcy estate with the trustee and made
payments for the trustee’s interest in all unexempt property which will be paid over to creditors of
the bankruptcy estate.

CONCLUSION

For all of the foregoing reasons, summary judgment should be granted.

Dated: January 27, 2021 /s/ Alla Kachan
Brooklyn, NY Alla Kachan, Esq.

Law Offices of Alla Kachan, P.C.
3099 Coney Island Avenue, 3", Fl.
Brooklyn, NY, 11235
